Citation Nr: 0710036	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1966.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal. 


FINDING OF FACT

The veteran's diabetes mellitus was not incurred in service, 
is not shown to be causally or etiologically related to 
service, is not shown to have manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from service, and is not shown to have been caused by in-
service herbicide exposure.


CONCLUSION OF LAW

The criteria for direct service connection and presumptive 
service connection for diabetes mellitus have not been met.  
38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for diabetes mellitus 
and claims that it is directly related to his service in 
Vietnam.  To establish direct service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  In other words, entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  Under 38 C.F.R. § 3.303(d), 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Diabetes mellitus is identified as 
a chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).

Additionally, presumptive service connection may be granted 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) for certain disorders associated with in service 
herbicide agent exposure.  Type 2 diabetes (also known Type 
II diabetes mellitus or adult-onset diabetes) is identified 
as a chronic disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(e).

In this case, the requirements for direct service connection 
are not met.  While the veteran has a current diagnosis of 
diabetes mellitus, most recently documented in a September 
2003 treatment note from a private physician, there is no 
evidence of in service incurrence.  Service medical records 
are devoid of any documentation of the disease.  Further, 
there is also no objective medical evidence linking the 
veteran's diabetes to service.  The Board considered the 
veteran's arguments in support of his assertion that his 
diabetes mellitus is related to service.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion on this matter. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For all of 
these reasons service connection is denied on a direct basis.

The evidence also does not show the veteran is entitled to 
service connection on a presumptive basis.  Diabetes mellitus 
is identified as a chronic disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a), as discussed 
above, but only where the evidence shows the disease became 
manifest to a degree of 10 percent or more within 1 year of 
separation from service.  The earliest medical evidence 
associated with the file is dated from 2001 and the veteran 
separated from service in 1966.  In addition, there is no 
evidence showing continuity of symptomatology after 
discharge, or of a nexus opinion.  As such, presumptive 
service connection cannot be granted based on the chronicity 
provision of 38 C.F.R. § 3.307(a)(3).

Presumptive service connection also may not be granted based 
on the basis of herbicide exposure.  Presumptive service 
connection due to herbicide exposure only applies to veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
While the veteran did serve on active duty during this time 
period, he did not serve in the Republic of Vietnam.  In a 
February 2007 VA Form 21-4138, the veteran acknowledges this, 
but contends he was exposed to Agent Orange indirectly as the 
result of transporting service members returning from Vietnam 
to hospitals and other locations.  38 C.F.R. § 3.307(a)(6) 
defines 'service in the Republic of Vietnam' as "service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  The veteran's exposure to the service 
members returning from Vietnam and/or their personalty does 
not qualify as service in Vietnam under 38 C.F.R. 
§ 3.307(a)(6) because there is no indication he even visited 
Vietnam in the course of his duties.

For all of these reasons, service connection is denied.  The 
Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the veteran's claim.  
However, the Board finds that the evidence, which reveals 
that the veteran did not have this disability during service 
and does not reflect competent evidence showing a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The outcome of this claim 
hinges on what occurred, or more precisely, what did not 
occur, during service.  In the absence of evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of a letters from the RO to the 
veteran dated in March 2006 and August 2003.  The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case  and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
decisions  reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  





ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


